Opinion by
Mr. Justice Moschzisker,
This is an appeal by defendants from a judgment for plaintiff on a case-stated, to test the title of the latter in certain real estate, passing to him under the will of his father, Simon Breinig, who died January 6, 1906.
In Breinig v. Oldt, 45 Pa. Superior Ct. 629, an elaborate opinion by President Judge Scott, of the Northampton Common Pleas, determining that Joseph S. G. Breinig takes a fee-simple in all of his father’s real estate, is adopted per curiam; and the court below states counsel admitted at the trial of the present case that it was an attempt to reverse the prior decision.
The argument is made that Breinig v. Oldt is not res adjudicata of the point at issue, because different parties from those at bar were there involved; and it is contended that the decision, being by a tribunal of subordinate appellate jurisdiction, is not within the rule of stare decisis so far as this court is concerned. Both of these positions are technically correct (see State Hospital for Crim. Insane v. Consolidated Water Supply Co., 267 Pa. 29) ; but proceedings to secure advisory judgments are not favorites of the law in Pennsylvania. When a decision of the Superior Court has already been obtained upon a definite point, involving the construction of a will, and no manifest error appears therein, *210we do not feel called upon to, and will not, discuss at length a second amicable action avowedly brought to get our opinion on the same matter, particularly where, as here, the appeal raises no new question nor any issue which is of importance to others than the parties immediately concerned: see Kraemer v. Guarantee Trust, etc., Co., 173 Pa. 416.
The will provides as follows: “I give and devise unto my son, Joseph G. Breinig, my real estate, wheresoever the same be situate......; to have and to hold the same......for and during the period of his natural life, the said life estate not to be subject to any debts, engagements or liabilities which he may contract in future or may have contracted in the past. Upon the decease of my said son Joseph G. Breinig the principal......shall vest absolutely in the heirs of the body of my said son share and share alike for ever. And in case of the death of any one or more of said heirs of the body of my son, prior to said son’s death, such one share or shares shall vest in their respective issue or heirs of their respective bodies.”
We agree with the court below that, under the above-quoted testamentary provision, the plaintiff in this case is vested with a fee-simple title. “It may be that the testator’s particular intent was to give the first devisee not more than a life estate, but it is equally clear that his general intent was to constitute such devisee a source of inheritable succession; the latter, therefore, took a fee under the rule in Shelley’s Case......The intent to make the life tenant a source of inheritable succession is clear, because the technical words used [‘heirs of the body’] demonstrate that design, and there is nothing within the four corners of the will sufficient to rebut it......If in a devise the word ‘heirs’ [or the phrase ‘heirs of the body’] has other words of inheritance en-grafted upon it, unless the latter are inconsistent with the nature of the descent pointed out by the former, they *211will not convert it into a word of purchase”: Harrison v. Harris, 245 Pa. 397, 400, 401.
While in the present instance we find superadded words of limitation combined with those of distributive modification engrafted upon terms of inheritance, yet they indicate no intent to change the “course of descent from the general scheme fixed by our inheritance laws.” That is to say, the words used by testator show nothing more nor less than an intent to create an estate tail general in the heirs of the body of his son, to the last generation ; and, since the Act of April 27, 1855, P. L. 368, “words that would have created an estate in fee-tail now mate a fee-simple”: Stout v. Good, 245 Pa. 383, 387, 388.
The provision that the estate passing to the devisee shall not’ be subject to his debts has no controlling importance. In Hahn v. Hutchinson, 159 Pa. 133, we decided that a will, giving the devisee an absolute and uncontrolled ownership for life, of testator’s entire estate, coupled with a provision that the income should not be liable for his debts, did not create a valid spendthrift trust, even where the devisee was specially named as trustee; whereas, in the case at bar, no trustee is named to hold the life estate, and the executor is not vested with any trust functions. In Kaufman v. Burgert, 195 Pa. 274, the testator having given his son a fee-simple estate in land, by words of inheritance, after-wards directed it should not be liable for Ms debts. We decided that the provision in question must be dismissed as repugnant to the fee; and this principle applies here.
The assignment of error is overruled and the judgment is affirmed.